Taggart v Fandel (2017 NY Slip Op 04763)





Taggart v Fandel


2017 NY Slip Op 04763


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ. (Filed June 9, 2017.) 


MOTION NO. (41/17) CA 16-01215.

[*1]TIMOTHY TAGGART, PLAINTIFF-RESPONDENT,
vMARGARET FANDEL AND JOHN FANDEL, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.